Citation Nr: 0523349	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date for restored compensation 
prior to June 18, 2002, for a service-connected psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, restored payment of VA 
compensation for the veteran's service-connected panic 
disorder with agoraphobia (formerly rated as anxiety neurosis 
associated with phobic reactions), effective on June 18, 
2002.  The veteran appeals the effective date assigned and 
contends that he is entitled to have an effective date prior 
to June 18, 2002, for restoration of payment of compensation 
for his service-connected psychiatric disorder.


FINDINGS OF FACT

1.  By rating decision of March 1973, service connection and 
a 30 percent evaluation for anxiety neurosis associated with 
phobic reactions was granted, effective on December 19, 1972.

2.  In February 1975, VA sent notice to the veteran to appear 
for a VA psychiatric examination scheduled for May 6, 1975; 
the veteran failed to show for the examination, and failed to 
show good cause as to why he was unable to appear for the 
examination.

3.  In May 1975, VA sent notice to the veteran that his 
compensation payments for his service-connected psychiatric 
disability were discontinued for his failure to report for 
the scheduled medical examination; he constructively 
abandoned his claim by failing to timely respond to VA's 
offer to be rescheduled for another examination.

4.  On June 18, 2002 the veteran filed a claim with VA to 
restore payment of VA compensation for his service-connected 
psychiatric disability and was subsequently awarded restored 
compensation, effective June 18, 2002, by rating decision of 
March 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to June 18, 2002, 
for restoration of payment of VA compensation for a service-
connected psychiatric disability have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.327, 
3.400, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to the claim for an earlier effective date for 
restoration of compensation prior to June 18, 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced even by failure to provide 
him a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, the veteran was provided with the 
necessary notice and assistance with compliance with the 
VCAA.  In light of the foregoing, and in view of the 
determination of this appellate decision, the Board finds 
that no further notice or assistance to the veteran is 
required.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOGCPREC 8-03, 69 Fed. Reg. 
25180 (2004).  

Factual Background and Analysis

The veteran's claims file shows that he applied for VA 
compensation for a psychiatric disability on December 19, 
1972.  The report of a VA psychiatric examination conducted 
in February 1973 shows that he was diagnosed at the time with 
an anxiety neurosis associated with phobic reactions.  By RO 
decision of March 1973, he was granted service connection and 
a 30 percent evaluation for this disability, effective from 
the date of his original claim, i.e., December 19, 1972.

In correspondence dated in February 1975, VA informed the 
veteran that he was scheduled for a medical examination on 
May 6, 1975 to assess his service-connected psychiatric 
disability.  The records show that the veteran failed to 
appear for the scheduled examination.  In a letter dated in 
May 1975, VA notified the veteran that because he did not 
appear for the medical examination, his compensation payments 
would be discontinued.  The text of the letter shows that the 
veteran was offered the opportunity to inform VA of his 
willingness to report for a medical examination by signing 
the letter and returning it to VA, after which VA would 
reschedule him for an examination.  However, the claims file 
indicates that the veteran did not contact VA at any time in 
response to the May 1975 letter.

Over 25 years later, on June 18, 2002, the veteran submitted 
a claim to re-establish payment of compensation for his 
service-connected psychiatric disability.  He indicated that 
at that time he had not received any treatment for his 
psychiatric disorder and requested to be furnished with a 
medical examination.  Following a VA psychiatric examination 
in February 2002, the RO recharacterized the veteran's 
service-connected psychiatric disability as panic disorder 
with agoraphobia and restored payment of compensation 
effective June 18, 2002, by rating decision of March 2003.  
Currently, the veteran's panic disorder with agoraphobia is 
rated as 50 percent disabling and he has been receiving 
compensation payments at this rate, effective from June 18, 
2002.

The veteran states that during the time he received notice to 
appear for a VA examination in May 1975, he was severely 
impaired by agoraphobia associated with his service-connected 
anxiety and panic disorder and was virtually unable to leave 
the confines of his own home to show for the scheduled 
psychiatric evaluation, or to respond to the correspondence 
from VA summoning him to appear for an examination.  He 
reported that he was unemployed from 1973 to 1981 because his 
psychiatric disability prevented him from functioning 
effectively in a social and occupational arena, and that it 
was only in recent years that he was finally able to overcome 
part of his impairment to be able to socially interact with 
others and perform work-related tasks, albeit still in a 
significantly reduced manner relative to the normal 
capabilities of healthy individuals.  He asserted, in 
essence, that he should not be unfairly penalized for his 
failure to appear for the examination because it was his 
service-connected psychiatric disability which prevented him 
from complying with VA's instructions to do so.  He therefore 
contends that there should have been no lapse in payment of 
VA compensation despite his failure to appear for the 
scheduled examination in May 1975, and that in the interests 
of upholding fairness and equity, the effective date of 
restoration of compensation should extend back to that date 
it was initially discontinued.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327.  Reexaminations will be 
required if it is likely that a disability has improved, or 
if evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  Id.  
Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations.  
Id. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, payment for 
the disability for which the reexamination was scheduled will 
be discontinued.  38 C.F.R. § 3.655(c).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or death of an immediate 
family member.  38 C.F.R. § 3.655(a).

In the present case, the veteran failed to report for a 
scheduled VA examination in conjunction with VA's attempts to 
determine continuing entitlement to receive compensation for 
a service-connected psychiatric disorder.  The Board finds 
that the veteran failed to demonstrate good cause for his 
failure to appear for the scheduled examination in May 1975.  
Notwithstanding the veteran's contentions that he was too 
incapacitated by the symptoms associated with his psychiatric 
disability to appear for the examination or to respond to 
VA's letters, he has provided no objective medical evidence 
to corroborate this factual assertion.  VA complied with the 
regulations by issuing notice to him in May 1975 advising him 
that payment of compensation for his psychiatric disability 
would be discontinued.  38 C.F.R. § 3.655(c).  The veteran 
was allowed the opportunity to indicate his willingness to 
report for a reexamination but gave no timely response.  
38 C.F.R. § 3.655(c)(2).  Therefore, his claim was deemed to 
have been abandoned by dint of his failure to cooperate with 
VA in developing necessary evidence to determine his 
continuing entitlement to receive compensation.  See 38 
C.F.R. § 3.158.  Accordingly, payment of compensation was 
properly discontinued.  38 C.F.R. § 3.655(c).  To the extent 
that the veteran's appeal seeks restoration of compensation 
to extend back to the date of discontinuance, the claim in 
this regard must be denied.

Unless otherwise provided in the applicable law and 
regulations, the effective date of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 
511 (1997); Swanson v. West, 12 Vet. App. 442 (1999) (VA must 
consider all the evidence of record, including that which 
predated a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability).  
The award of an increased rating will be effective either on 
the date of receipt of the claim or on some date in the 
preceding year if it was ascertainable that the disorder had 
increased in severity during that time.  Id.; see also 
VAOGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

The veteran's claim for restoration of payment of 
compensation for his service-connected psychiatric disability 
was received on June 18, 2002.  This was, in essence, a claim 
for an increased rating.  The veteran, by his own admission 
at the time he reopened his claim, had no objective medical 
evidence to submit to demonstrate the current state of his 
psychiatric disability.  Therefore, it is impossible to 
factually ascertain the degree to which he was socially and 
occupationally impaired by his panic disorder with 
agoraphobia for the one-year period prior to June 18, 2002.  
In fact, there is no other objective medical evidence 
addressing the level of psychiatric impairment other than the 
report of the February 2003 VA examination.  Therefore, the 
Board finds no error in the RO's determination that June 18, 
2002 is the appropriate effective date for the restoration of 
compensation payments for the veteran's service-connected 
panic disorder with agoraphobia.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.400, 3.655(c).  The veteran's appeal for an 
effective date prior to June 18, 2002, for restoration of 
compensation is therefore denied. 


ORDER

Assignment of an effective date prior to June 18, 2002 for 
restoration of payment of VA compensation for a service-
connected psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


